United States Court of Appeals
      for the Federal Circuit
                ______________________

          AUGME TECHNOLOGIES, INC.,
      Plaintiff/Counterclaim Defendant-Appellant,

                          AND

            WORLD TALK RADIO, LLC,
           Counterclaim Defendant-Appellant,

                           v.

                   YAHOO! INC.,
         Defendant/Counterclaimant-Appellee.
               ______________________

                   2013-1121, -1195
                ______________________

    Appeals from the United States District Court for the
Northern District of California in No. 09-CV-5386, Magis-
trate Judge Joseph C. Spero.
                 ______________________

                Decided: June 20, 2014
                ______________________

    JENNIFER A. ALBERT, Goodwin Procter LLP, of Wash-
ington, DC, argued for all appellants. With her on the
brief were, THOMAS J. SCOTT, JR., DAVID M. YOUNG, and
ELEANOR M. YOST. Of counsel on the brief was GREGORY
S. BISHOP, of Menlo Park, California.
2                  AUGME TECHNOLOGIES, INC.   v. YAHOO! INC.



   DEANNE E. MAYNARD, Morrison & Foerster LLP, of
Washington, DC, argued for defendant/counterclaimant-
appellee. With her on the brief were DANIEL P. MUINO,
and MARC A. HEARRON; and RACHEL KREVANS and
RICHARD S.J. HUNG, of San Francisco, California.
               ______________________

    Before MOORE, SCHALL, and REYNA, Circuit Judges.
MOORE, Circuit Judge.
    Augme Technologies, Inc. (Augme) sued Yahoo! Inc.
(Yahoo!) alleging infringement of certain claims of U.S.
Patent Nos. 6,594,691 and 7,269,636 (collectively, the
Augme patents), and Yahoo! counterclaimed that Augme
and World Talk Radio, LLC (collectively, Appellants)
infringed certain claims of U.S. Patent No. 7,640,320.
After claim construction, the court granted Yahoo! sum-
mary judgment of noninfringement. The district court
also entered judgment that certain means-plus-function
terms in claims 19 and 20 of Augme’s ’691 patent were
indefinite. Finally, Appellants stipulated to infringement
of the asserted claims of Yahoo!’s ’320 patent based on the
court’s claim construction. This appeal followed. We have
jurisdiction under 28 U.S.C. § 1295(a)(1).
    On appeal, Augme challenges the district court’s de-
termination that Yahoo!’s accused systems do not infringe
the Augme patents either literally or under the doctrine of
equivalents and that claims 19 and 20 of the ’691 patent
are indefinite. We affirm the grant of summary judgment
of no literal infringement and of no infringement under
the doctrine of equivalents based on the “embedded”
limitation. We also affirm the grant of summary judg-
ment that claims 19 and 20 are indefinite.
    Appellants appeal from the judgment that they in-
fringe the ’320 patent and challenge the district court’s
construction of the claim term “server hostname.” Appel-
AUGME TECHNOLOGIES, INC.    v. YAHOO! INC.                   3



lants also appeal from the district court’s judgment that
claim 7 of the ’320 patent is not indefinite. We affirm the
district court in all respects with regard to the ’320 pa-
tent.
 I. Summary Judgment of Yahoo!’s Non-Infringement of
                the Augme Patents
    We review summary judgment decisions under re-
gional circuit law. Lexion Med., LLC v. Northgate Techs.,
Inc., 641 F.3d 1352, 1358 (Fed. Cir. 2011). The Ninth
Circuit reviews the grant of summary judgment de novo.
Greater Yellowstone Coal. v. Lewis, 628 F.3d 1143, 1148
(9th Cir. 2010). Summary judgment is appropriate if “the
movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). At the summary
judgment stage, we credit all of the nonmovant’s evidence
and draw all justifiable inferences in its favor. Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).
                       A. Background
    The Augme patents share a common specification that
discloses adding functionality, such as media or adver-
tisements, to a web page. ’691 patent col. 1 ll. 41–51, col.
14 ll. 18–22. The disclosed embodiments include two code
modules. A first code module is embedded in a web page
downloaded by a web browser. Id. col. 6 ll. 9–18. The
embedded first code module issues a command to retrieve
a second code module from a server. Id. The second code
module contains the code for the added functionality and
a “service response.” Id. col. 12 ll. 38–55, col. 17 ll. 22–23.
The patents explain that the service response may indi-
cate either a customized or predetermined service and
include media that was requested. Id. col. 8 l. 22 – col. 9 l.
28, col. 12 l. 56 – col. 13 l. 3. However, if the web page
content is objectionable or “unacceptable to be displayed
with” the requested media, then the patents disclose
4                  AUGME TECHNOLOGIES, INC.   v. YAHOO! INC.



returning a service response that indicates a denial of
service. Id. col. 7 ll. 36–56. The service response may
indicate a denial of service by displaying a “media appli-
ance metaphor” with a slash through it, or by not display-
ing any media appliance metaphor at all. Id. col. 7 ll. 59–
63.
    Each asserted claim recites: (1) a “service response”
contained in the second code module; and (2) an “embed-
ded” first code module that “retrieves” or “initiates re-
trieval” 1 of the second code module. ’691 patent claims
19–21, 25; ’636 patent claims 1–3, 9, 14, 20, 25. Claim 1
of the ’636 patent is representative (emphases added):
    A method of operating a computer network to add
    function to a Web page comprising:
    downloading said Web page at a processor plat-
    form, said downloading step being performed by a
    Web browser;
    when said Web page is downloaded, automatically
    executing a first code module embedded in said
    Web page;
    said first code module issuing a first command to
    retrieve a second code module;
    assembling, in response to said issuing operation,
    said second code module having a service response;
    said first code module issuing a second command
    to initiate execution of said second code module;
    and




    1   Claim 19 of the ’691 patent recites that the first
code module “initiate[s] a download” of the second code
module, but the parties do not distinguish between initi-
ating “retrieval” and initiating “a download.”
AUGME TECHNOLOGIES, INC.   v. YAHOO! INC.               5



   initiating execution of said second code module at
   said processor platform in response to said second
   command.
    The accused Yahoo! systems distribute advertise-
ments for display in web pages. 2 For example, a web page
publisher that wants to add advertisements to its web
page may contract with Yahoo! to obtain “smart tags,”
which allow Yahoo!-distributed advertisements to be
displayed in the web page. The smart tag (the alleged
embedded first code module) is embedded into the devel-
oper’s web page. Once the web page is downloaded, the
browser executes the smart tag to download an interme-
diary piece of code called “smart code” from the Yahoo!
server. The browser executes the smart code to send
various parameters to the Yahoo! server and to request an
“imp code” (the alleged second code module). The imp
code returned to the browser includes an “ad code” (the
alleged service response) that either includes an adver-
tisement for display or is blank. For example, if the
Yahoo! systems are able to locate a suitable advertise-
ment for display based on parameters sent by the smart
code, then an advertisement is included in the ad code.
On the other hand, if the Yahoo! systems are unable to
locate a suitable advertisement, a blank ad code is re-
turned.
    The district court granted summary judgment of non-
infringement to Yahoo!. It held that the accused Yahoo!
systems do not meet the (1) “service response” or (2)
“embedded first code module” limitations. We discuss
each limitation in turn.


   2    The accused Yahoo! systems, RMX and APT, func-
tion similarly for the infringement purposes at issue on
appeal but use different terminology. For simplicity, we
use the terminology which describes the RMX system.
6                  AUGME TECHNOLOGIES, INC.   v. YAHOO! INC.



                   B. “service response”
    The district court construed “service response” to be “a
response that indicates whether the downloaded web page
is permitted to have access to a requested function . . . .”
Augme Techs., Inc. v. Yahoo!, Inc., C.A. No. 09-05386-JCS,
slip op. at 15–18 (N.D. Cal. Sept. 27, 2011), ECF No. 192
(Claim Construction Order). It then granted summary
judgment of noninfringement to Yahoo! because it deter-
mined, as a matter of law, that Yahoo!’s ad codes were not
service responses. Augme Techs., Inc. v. Yahoo!, Inc., C.A.
No. 09-05386-JCS, 2012 WL 3627408, at *7–9 (N.D. Cal.
Aug. 21, 2012) (Summary Judgment Order). In particu-
lar, the district court determined that returning a blank
or advertisement-containing ad code does not indicate
“whether permission is granted or denied.” Id. at *9.
    On appeal, the parties do not challenge, and therefore
we do not address, the district court’s construction of
service response as requiring an indication of permission.
There is no real dispute regarding how the Yahoo! sys-
tems function, but only over whether a reasonable jury
could conclude that the Yahoo! functionality includes an
indication about web page permission. Augme’s expert
testified that the accused Yahoo! systems process infor-
mation related to ad requests, such as processor platform
and web browser information, to find an ad that is the
“best match” for each ad request. J.A. 7058–60 ¶¶ 7, 12,
13. He explained that if the Yahoo! system “locates a
suitable ad” based on this information, it includes the
advertisement in the ad code, and if it “cannot satisfy the
ad request,” it returns a blank or default ad code. Id.
Augme’s expert equated this advertisement suitability
determination with permission. Id. Yahoo!’s 30(b)(6)
witness similarly testified that the accused Yahoo! sys-
tems return a blank or advertisement-containing ad code
based on this suitability requirement, i.e., whether the
system is “able to fill an ad.” J.A. 6746. Yahoo!, however,
AUGME TECHNOLOGIES, INC.   v. YAHOO! INC.                7



argues that advertisement suitability is different than
permission and thus returning an advertisement-
containing or blank code based on a suitability determina-
tion does not indicate anything about permission.
    We hold that there is a question of material fact as to
whether a blank or advertisement-containing ad code is
an indication of “permission” in light of both the district
court’s construction and the Augme patents. The district
court rejected Augme’s proposed construction of “service
response,” which would have required that it indicate a
denial of, customized, or default service to be rendered on
a web page. Claim Construction Order at 15. It noted
that this proposed construction was a limitation in a
dependent claim, and thus “service response” was pre-
sumed to be broader by virtue of claim differentiation. Id.
at 17. It thus concluded that service response should be
construed as “a response that indicates whether the
downloaded web page is permitted to have access to a
requested function.” Id. at 18. Thus, according to the
district court’s construction, an indication of permission
included, but was necessarily broader than, a response
indicating a denial of, customized, or default service.
    The Augme patents tie together the notions of permis-
sion and suitability when they disclose sending a service
response including an indication of permission (e.g., via
one of a denial of, customized, or default service) in re-
sponse to a suitability determination about the requested
media. On the one hand, the patents disclose that if the
web page content is objectionable or “unacceptable to be
displayed with” the requested media, then the patented
system forms a service response indicating a denial of
service. ’691 patent col. 7 ll. 36–56. The service response
may indicate a denial of service by displaying a “media
appliance metaphor” with a slash through it, or by not
displaying any media appliance metaphor at all—i.e., a
blank service response. Id. col. 7 ll. 59–63. On the other
8                   AUGME TECHNOLOGIES, INC.    v. YAHOO! INC.



hand, if the web page content is not objectionable or
unacceptable, then a service response is displayed that
indicates either a customized or predetermined service
and includes the requested media. Id. col. 8 l. 22 – col. 9 l.
28, col. 12 l. 56 – col. 13 l. 3.
     We reject the district court’s conclusion that returning
a blank ad code cannot meet the service response limita-
tion. The embodiments disclosed in the Augme patents
expressly do just that—they indicate a denial of service
with a service response that omits the media appliance
metaphor altogether, i.e., a blank service response. Id.
col. 7 ll. 59–63, col. 12 ll. 51–55. We also reject Yahoo!’s
argument that a blank ad code cannot be a service re-
sponse because the Yahoo! systems do not “check whether
the requesting web page has permission to access an
advertisement.” Appellee’s Br. 26. This argument is
based on elements not present in the claim or the con-
struction of service response. The asserted claims do not
require an independent permission-checking step—only
an indication of whether the web page has permission.
     The Yahoo! systems return either an advertisement or
blank code based on the suitability of a particular adver-
tisement. The evidence of record demonstrates that there
is a genuine issue of material fact as to whether these
advertisements or blank codes provide an indication of
web page permission in the context of the Augme patents
and the district court’s construction. Thus, the “service
response” limitation is not a basis upon which we can
affirm summary judgment of noninfringement.
             C. “embedded first code module”
    The district court construed “embedded” to mean
“written into the HTML code of the web page,” and ex-
plained that this construction was consistent with the
term’s plain meaning. Claim Construction Order at 12–
14. The district court explained that this construction
AUGME TECHNOLOGIES, INC.   v. YAHOO! INC.                 9



expressly excluded “a code module that is retrieved via
external linking,” i.e., code not actually in the web page
HTML, but separately retrieved after the web page down-
load. Id. The court then concluded that Yahoo!’s accused
systems do not include an “embedded” first code module
that “initiates retrieval” of a second code module either
literally or under the doctrine of equivalents. Summary
Judgment Order at *9–12. On appeal, Augme challenges
the court’s construction that embedded code excludes
linked code and its grant of summary judgment of literal
infringement and infringement under the doctrine of
equivalents.
              1. Construction of “embedded”
    Augme argues on appeal that the district court’s con-
struction is erroneous because embedded code can include
linked code, i.e., code not actually in the web page HTML,
but separately retrieved after the web page download.
We agree with the district court’s construction.
     The asserted claims support the distinction between
embedded code and linked code. Each asserted claim
recites that the first code module is “embedded” or “con-
figured to be embedded” and that the second code module
is “retrieve[d]” or “download[ed].” ’691 patent claims 19–
21, 25; ’636 patent claims 1–3, 9, 14, 20, 25. This distinc-
tion creates a presumption that “embedded” means some-
thing different than “retrieved” or “downloaded.”
Helmsderfer v. Bobrick Washroom Equip., Inc., 527 F.3d
1379, 1382 (Fed. Cir. 2008) (“[D]ifferent claim terms are
presumed to have different meanings.”); Applied Med.
Res. Corp. v. U.S. Surgical Corp., 448 F.3d 1324, 1333 n.3
(Fed. Cir. 2006). Augme admits that its proposed con-
struction—that embedded code includes code that is
linked—would mean that the second code module is also
“embedded.” The second code module is not written into
the web page, but rather retrieved, downloaded, and
10                 AUGME TECHNOLOGIES, INC.   v. YAHOO! INC.



incorporated into the web page. If embedded were con-
strued as including code that is not itself written into the
webpage, but is rather linked—retrieved and download-
ed—then both the first and second code modules would be
embedded according to this definition. This would render
meaningless the distinction between the embedded first
code module and the downloaded or retrieved second code
module.
    Augme asserts that there is no lexicography or disa-
vowal in the specification that requires embedded code to
exclude linked code. Appellants’ Br. 26–28. Augme’s
argument is inapposite. It is well established that a
patentee may deviate from the plain and ordinary mean-
ing of a claim term by disavowing claim scope or acting as
his own lexicographer. Thorner v. Sony Computer Entm’t
Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012). But that
principle does not apply here because the patentee is not
deviating from the plain and ordinary meaning of “em-
bedded.” Linked code is not “written into the HTML code
of the web page.” It is, instead, separately retrieved by
other embedded code that references or points to the
linked code. Code that is merely referenced for future
insertion into a web page is not written into the HTML
code in that web page. For example, an HTML link can
itself be embedded in the web page, but the code that is
retrieved when the link is executed is located elsewhere.
The plain and ordinary meaning of embedded code is code
written into the HTML code of the web page. 3 Code


     3  Augme argues that its expert testified that the
plain meaning of “embedded” code includes externally
linked code. Augme’s expert declared that “[o]ne method
for embedding code into a code module is to provide some
of the code in one file with a reference to other code in
another file.” J.A. 1191 ¶ 8. Augme’s expert’s admitted,
however, that in that case the web page only
AUGME TECHNOLOGIES, INC.    v. YAHOO! INC.                   11



which is incorporated into the web page from another
location is not embedded, it is linked.
     Rather than disavow the plain meaning, the specifica-
tion reinforces the plain-meaning construction that ex-
cludes linked code. It explains that “the present invention
teaches of a method and system for adding function . . . to
a Web page, through the implementation of a simple code
module embedded in the HTML of the Web page.” ’691
patent col. 14 ll. 18–22 (emphasis added); see also id. col.
2 ll. 36–41, col. 4 ll. 63–65. It continues, “the code module
is . . . readily copied and pasted into a Web page during
Web page development activities.” Id. col. 14 ll. 26–28.
Linked code is, by definition, not copied and pasted into a
web page during development. The Augme patents
distinguish code embedded in the web page from retrieved
code that is obtained via a network connection and sepa-
rately downloaded. See, e.g., id. col. 2 ll. 36–58, col. 4 l. 63
– col. 5 l. 17, col. 6 ll. 3–19, col. 7 ll. 19–32. 4 The link to
the second code module is embedded in the web page, but


“[c]onceptually” includes the linked code. Id. ¶ 10. Ya-
hoo!’s expert, consistent with the specification, testified
that one of skill in the art would not have considered a
linked code module to be embedded. J.A. 1622 ¶ 3.
    4  To the extent that Augme argues that the pre-
ferred embodiment includes an “embedded” first code
module which includes an externally linked “CGI pro-
gram” file, we do not agree. See ’691 patent col. 5 ll. 2–19,
Fig. 2. That embodiment does not describe the CGI
program as a part of the first code module. Indeed, Fig-
ure 1, which depicts a block diagram of the preferred
embodiment, shows CGI program 84 as a separate com-
ponent from first code module 36. Id. Fig. 1. Thus, the
patents do not define embedded code, contrary to its plain
meaning, to include linked code.
12                 AUGME TECHNOLOGIES, INC.   v. YAHOO! INC.



the linked code (the second code module itself) is not
embedded. Id. We conclude that the district court’s
construction of “embedded” is correct; embedded code
would not be understood by one of skill in the art to be
code that is linked.
                 2. Literal Infringement
    The district court granted Yahoo! summary judgment
that its accused systems do not literally infringe the
asserted claims because it determined that Yahoo!’s
embedded smart tag could not be the first code module
under its construction. Summary Judgment Order at *9–
11. In particular, the district court determined that the
smart tag does not “retrieve” or “initiate retrieval of” the
imp code (the alleged second code module)—it downloads
the intermediary smart code, and it is that downloaded
smart code which retrieves the imp code. Id. at *17–18.
     Augme contends that there is a factual dispute as to
whether the smart tag’s retrieval of the smart code “initi-
ates retrieval of” a second code module. In essence,
Augme argues that because the embedded smart tag
begins a process which ultimately results in retrieval of
the imp code, a jury could conclude that this smart tag
initiates the retrieval process.
     We affirm the district court’s grant of summary judg-
ment of no literal infringement based on the “embedded
first code module” limitation. Yahoo!’s embedded smart
tags do not initiate retrieval of the imp code (the alleged
second code module); the non-embedded smart code does.
In the accused Yahoo! systems, the embedded smart tag
retrieves an intermediary smart code. This smart code is
not embedded under the district court’s construction; it is
separately downloaded. After it is retrieved, the smart
code, in turn, retrieves the imp code (the alleged second
code module). Thus, the Yahoo! systems cannot literally
infringe because they contain two sets of code: one that is
AUGME TECHNOLOGIES, INC.   v. YAHOO! INC.               13



embedded but does not retrieve the alleged second code
module and another that retrieves the alleged second code
module but is not embedded. As the district court correct-
ly concluded, the embedded smart tags do not “initiate
retrieval of the second code module as required by the
claims; rather [they issue] a command to download other
code.” Summary Judgment Order at *10. Because Ya-
hoo!’s non-embedded smart code initiates retrieval of the
alleged second code module, there can be no literal in-
fringement.
                3. Doctrine of Equivalents
    The district court also granted summary judgment
that the Yahoo! systems do not include an “embedded first
code module” under the doctrine of equivalents. Sum-
mary Judgment Order at *11–12. Augme asserts that
summary judgment is improper because there is a genu-
ine issue of material fact as to whether the combination of
the embedded smart tag and the separately retrieved,
non-embedded, smart code (a combination that Yahoo!
refers to as the “Combined RMX Module”) 5 is equivalent
to the recited first code module. Augme asserts that the
Combined RMX Modules are “partially embedded,” which
can be equivalent to “embedded.” Augme argues it pre-
sented evidence such that a reasonable jury could find
that the Combined RMX Module is only insubstantially
different from the embedded first code module. It also
contends that both its and Yahoo!’s experts presented
evidence that the Combined RMX Module satisfies the
function-way-result test. Augme asserts that the district




   5   The APT equivalent is referred to as the “com-
bined APT module.” We continue to use the RMX termi-
nology even though the analysis is equally applicable to
the APT system.
14                 AUGME TECHNOLOGIES, INC.   v. YAHOO! INC.



court failed to address its function-way-result test argu-
ments below.
     We affirm the district court’s grant of summary judg-
ment. As construed, embedded code does not include
externally linked code. Augme’s arguments that the
Combined RMX Module is equivalent to the embedded
first code module are essentially identical to its claim
construction arguments: namely that linked code can fall
within the definition of embedded code. No reasonable
jury could find equivalence here because doing so would
require a determination that embedded code is substan-
tially the same as linked code—the very thing that the
construction of “embedded” excludes. “[T]he concept of
equivalency cannot embrace a structure that is specifical-
ly excluded from the scope of the claims.” Dolly, Inc. v.
Spalding & Evenflo Cos., 16 F.3d 394, 400 (Fed. Cir.
1994). While we have recognized that literal failure to
meet a claim limitation does not necessarily constitute a
“specific exclusion,” see Ethicon Endo-Surgery, Inc. v. U.S.
Surgical Corp., 149 F.3d 1309, 1317 (Fed. Cir. 1998), we
have found “specific exclusion” where the patentee seeks
to encompass a structural feature that is the opposite of,
or inconsistent with, the recited limitation. See, e.g.,
SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys.,
Inc., 242 F.3d 1337, 1346–47 (Fed. Cir. 2001). Because
the Augme patents make clear that embedded and linked
code are opposites, we agree with the district court that
they “cannot possess only insubstantial differences.”
Summary Judgment Order at *12.
    Further, the record evidence does not create a genuine
issue of fact regarding whether embedded code is insub-
stantially different from linked code or whether the
function-way-result test is met. Augme’s expert declara-
tion fails to create a genuine issue of material fact. The
relevant testimony reads:
AUGME TECHNOLOGIES, INC.   v. YAHOO! INC.                  15



   18. Notably, the World Wide Web Consortium
   (“W3C”) makes no distinction in behavior or exe-
   cution between JavaScript code written inline be-
   tween the HTML  tags and code using a
   <script> tag containing a “src” attribute. . . .
   19. From the standpoint of the execution of the
   code and its effect in the Web page, the results of
   using code entirely embedded in a Web page (e.g.,
   code written entirely inline) and code partially
   embedded are the same.
   20. There is no substantial difference between in-
   cluding source code by reference and writing that
   source code entirely in the web page.
   21. There is no substantial functional difference
   between using a “first code module embedded in
   [a] Web page” – what under the district court’s in-
   terpretation includes inline code – versus using
   code that is partially embedded and partially in-
   corporated using the “src” attribute command into
   a web page, as done in web pages utilizing the ac-
   cused products.
   22. Yahoo!’s ad serving systems perform the same
   function, in substantially the same way, to receive
   substantially the same results as if the entire first
   code module were written inline in the web page.
   23. Writing inline using an HTML editor in con-
   trast to retrieving the referenced code from an ex-
   ternal file has no bearing on the claimed function.
J.A. 7060–61 (emphases added). Even if we were to
determine that this testimony creates a genuine issue of
material fact regarding the “function” and “result” prongs
(e.g., at paragraphs 19 and 21), there is no testimony
regarding whether the Combined RMX Module and the
embedded first code module perform the recited functions
in substantially the same “way.” Paragraph 22’s restate-
16                 AUGME TECHNOLOGIES, INC.   v. YAHOO! INC.



ment of the function-way-result test itself is simply not
enough. To survive summary judgment of noninfringe-
ment under the doctrine of equivalents, Augme had to
present evidence of equivalence under each prong of the
function-way-result test. Perkin-Elmer Corp. v. Westing-
house Elec. Corp., </pre><span class="citation" data-id="490944"><a href="/opinion/490944/the-perkin-elmer-corporation-v-westinghouse-electric-corporation/"><span class="volume">822</span> <span class="reporter">F.2d</span> <span class="page">1528</span></a></span><pre class="inline">, 1532 n.6 (Fed. Cir. 1987)
(“That a claimed invention and an accused device may
perform substantially the same function and may achieve
the same result will not make the latter an infringement
under the doctrine of equivalents where it performs the
function and achieves the result in a substantially differ-
ent way.”). Augme failed to present the required evi-
dence.
    Yahoo!’s expert testimony does not provide for Augme
its missing evidence. First, the testimony compares “the
function way and result of the patent to the function-way-
result of the accused products.” J.A. 6993. This testimo-
ny does not focus on the relevant inquiry: the function-
way-result test compares a limitation of a claim to an
element of an accused product, not the entire patent to the
entire product. Warner–Jenkinson Co. v. Hilton Davis
Chem. Co., </pre><span class="citation" data-id="118092"><a href="/opinion/118092/warner-jenkinson-co-v-hilton-davis-chemical-co/"><span class="volume">520</span> <span class="reporter">U.S.</span> <span class="page">17</span></a></span><pre class="inline">, 40 (1997); Am. Calcar, Inc. v. Am.
Honda Motor Co., </pre><span class="citation" data-id="219736"><a href="/opinion/219736/american-calcar-inc-v-american-honda-motor-co/"><span class="volume">651</span> <span class="reporter">F.3d</span> <span class="page">1318</span></a></span><pre class="inline">, 1338–39 (Fed. Cir.
2011). Second, even if the testimony were of proper scope,
it is conclusory, stating only that the product would
“operate the same,” “perform [the functions described in
the patent] in essentially the same way,” and “would
[produce] the same result.” J.A. 6993–94. It offers no
explanation beyond these conclusory statements. We
recognize that this testimony is from Yahoo!, not Augme.
However, even considering the source, we cannot give it
any more evidentiary weight than it deserves.
    The district court correctly concluded that the Yahoo!
systems’ Combined RMX and APT Modules are not equiv-
alent to the recited “embedded first code module.” The
district court rejected Augme’s equivalence argument,
AUGME TECHNOLOGIES, INC.     v. YAHOO! INC.                     17



explaining that writing code directly into a web page
HTML and linking to external code are substantially
different. It cited the differences, including that the
external linking allows a code owner to more easily main-
tain the code, as it is stored on the owner’s own servers.
In contrast, writing code directly into a web page means
the page must be edited every time the code is edited. It
also noted that external linking requires contacting a
server to retrieve code which could fail to return code.
The Augme patents themselves repeatedly set out two
different alternatives: embedded code and code which is
retrieved and downloaded (linked code). See, e.g., ’691
patent col. 2 ll. 36–58, col. 4 l. 63 – col. 5 l. 17, col. 6 ll. 3–
19, col. 7 ll. 19–32. In light of these undisputed differ-
ences in the way in which linked versus embedded code
operates, we cannot conclude that Yahoo!’s expert’s con-
clusory statement about equivalence satisfies Augme’s
burden to show a genuine issue of fact regarding in-
fringement under the doctrine of equivalents. The district
court thoroughly and correctly analyzed this issue. We
therefore affirm the grant of summary judgment of nonin-
fringement under the doctrine of equivalents.
 II. Summary Judgment of Invalidity of Augme’s Means-
                Plus-Function Claims
    The district court held that claims 19 and 20 of the
’691 patent are indefinite. It determined that the phrase
“means for assembling, at said server system, said second
computer readable code module,” is an indefinite means-
plus-function limitation because the patent does not
disclose any structure or algorithm for performing the
recited assembling function. 6



    6   The court also held that claims 19 and 20 were in-
definite for three other independent reasons. Because we
18                  AUGME TECHNOLOGIES, INC.    v. YAHOO! INC.



    It is undisputed that “means for assembling” is a
computer-implemented means-plus-function limitation.
Thus, to meet the definiteness requirements of 35 U.S.C.
§ 112, second paragraph, the specification must disclose
an algorithm for performing the claimed function. Net
MoneyIN, Inc. v. VeriSign, Inc., </pre><span class="citation" data-id="209556"><a href="/opinion/209556/net-moneyin-inc-v-verisign-inc/"><span class="volume">545</span> <span class="reporter">F.3d</span> <span class="page">1359</span></a></span><pre class="inline">, 1367 (Fed.
Cir. 2008). Certainly, the algorithm may be expressed in
“any understandable terms including as a mathematical
formula, in prose, or as a flow chart, or in any other
manner that provides sufficient structure.” Finisar Corp.
v. DirectTV Grp., Inc., </pre><span class="citation" data-id="209950"><a href="/opinion/209950/finisar-corp-v-directv-group-inc/"><span class="volume">523</span> <span class="reporter">F.3d</span> <span class="page">1323</span></a></span><pre class="inline">, 1340 (Fed. Cir.
2008) (citations omitted). But it must disclose some
algorithm; it cannot merely restate the function recited in
the claim. </pre><span class="citation" data-id="209950"><a href="/opinion/209950/finisar-corp-v-directv-group-inc/"><span class="id_token">Id.</span>
    Augme contends </a></span><pre class="inline">that the specification discloses an al-
gorithm for assembling the second computer readable
code module. It contends that Figure 5 and its accompa-
nying text disclose how a service response is formed and
distributed. It asserts that the specification then de-
scribes how the second code module is assembled, ’691
patent col. 11 l. 60 – col. 12 l. 1, and even provides “soft-
ware code” for doing so, </pre><span class="citation" data-id="209950"><a href="/opinion/209950/finisar-corp-v-directv-group-inc/"><span class="id_token">id.</span> col. 4 </a></span><pre class="inline">ll. 51–60.
    We affirm the district court’s conclusion of indefinite-
ness because the ’691 patent does not disclose any algo-
rithm for assembling the second computer readable code
module. Figure 5 and its accompanying text describe a
process for providing a service response, not for assem-
bling the second code module. See </pre><span class="citation" data-id="209950"><a href="/opinion/209950/finisar-corp-v-directv-group-inc/"><span class="id_token">id.</span> col. 6 </a></span><pre class="inline">ll. 36–37
(“Fig. 5 shows a flow chart of a service response provision
process . . . .”). The Figure 5 process includes a single step
238 labeled “[a]ssemble second code module,” but this



affirm based on the specification’s lack of description of
any structure or algorithm required to perform the as-
sembling function, we do not consider the other reasons.
AUGME TECHNOLOGIES, INC.    v. YAHOO! INC.                   19



merely restates the recited function. </pre><span class="citation" data-id="209950"><a href="/opinion/209950/finisar-corp-v-directv-group-inc/"><span class="id_token">Id.</span> Fig. 5. </a></span><pre class="inline">The
portion of the specification describing this step explains
that “code assembler instructions” do the assembling. </pre><span class="citation" data-id="209950"><a href="/opinion/209950/finisar-corp-v-directv-group-inc/"><span class="id_token">Id.</span>
col. 11 </a></span><pre class="inline">ll. 60–61. It discloses inputs to and outputs from
the code assembler instructions, but does not include any
algorithm for how the second code module is actually
assembled. </pre><span class="citation" data-id="209950"><a href="/opinion/209950/finisar-corp-v-directv-group-inc/"><span class="id_token">Id.</span> col. 11 </a></span><pre class="inline">l. 60 – col. 12 l. 1. Simply disclos-
ing a black box that performs the recited function is not a
sufficient explanation of the algorithm required to render
the means-plus-function term definite. See, e.g., ePlus,
Inc. v. Lawson Software, Inc., </pre><span class="citation no-link"><span class="volume">700</span> <span class="reporter">F.3d</span> <span class="page">509</span></span><pre class="inline">, 518 (Fed. Cir.
2012). The portion of the specification that Augme as-
serts discloses “software code” for assembling the second
code module does no such thing. It merely explains that
“[c]ode assembler instructions” are executed “to assemble
a second code module.” ’691 patent col. 4 ll. 54–60.
Again, this is nothing more than a black box. Because the
’691 patent does not disclose an algorithm for performing
the claimed function of assembling the second code mod-
ule, we affirm the district court’s grant of summary judg-
ment that claims 19 and 20 of the ’691 patent are invalid.
 III. Summary Judgment of Appellants’ Infringement of
                  the ’320 Patent
     Yahoo!’s ’320 patent is directed to retrieving digital
content over a computer network using a unique identifier
assigned to the content. ’320 patent col. 1 ll. 54–65. The
digital content is associated with a server hostname and a
filename. </pre><span class="citation no-link"><span class="id_token">Id.</span> col. 17 </span><pre class="inline">l. 59 – col. 18 l. 3, col. 27 ll. 42–44. A
website link to the digital content includes a unique
identifier assigned to the digital content, but does not
include the server hostname or the filename. </pre><span class="citation no-link"><span class="id_token">Id.</span> col. 27 </span><pre class="inline">ll.
48–52; see </pre><span class="citation no-link"><span class="id_token">id.</span> col. 17 </span><pre class="inline">ll. 27–35. When a user clicks the
link, the browser sends the identifier to a server, the
server looks up the server hostname and filename corre-
sponding to the unique identifier, and the requested
content is provided to the user based on the server host-
20                   AUGME TECHNOLOGIES, INC.   v. YAHOO! INC.



name and filename. </pre><span class="citation no-link"><span class="id_token">Id.</span> col. 27 </span><pre class="inline">l. 51 – col. 28 l. 10; see </pre><span class="citation no-link"><span class="id_token">id.</span>
col. 17 </span><pre class="inline">l. 30 – col. 18 l. 26. Each asserted claim recites a
“server hostname.” Claim 1 is representative (emphases
added):
     A method comprising:
     receiving, by an ingest server, digital content from
     a client;
     storing, by a repository server, the digital content,
     the digital content having an associated server
     hostname and a filename;
     assigning a unique identifier to the digital con-
     tent, and associating the unique identifier, server
     hostname and filename;
     providing the client with a link containing the
     unique identifier but not the server hostname and
     filename associated with the digital content’s
     unique identifier;
     receiving, by a playlist server, a request for the
     content, the request based on activation of the
     link, the request including the unique identifier
     but not the server hostname and filename associ-
     ated with the digital content’s unique identifier;
     determining, by the playlist server, the server
     hostname and filename based on the unique iden-
     tifier received with the request;
     creating, by the playlist server, a redirector file,
     the redirector file including the server hostname
     and filename associated with the digital content’s
     unique identifier, the redirector file is returned in
     response to the request.
    The district court construed “server hostname” to be a
“network name of a server.” Appellants stipulated to
infringement based on this construction. On appeal,
AUGME TECHNOLOGIES, INC.   v. YAHOO! INC.                 21



Appellants challenge that construction as overly broad
and argue that “server hostname” should be construed as
“the network name of the particular media server in a
content management system from which the digital
content is served to the end user.”
    We agree with the district court’s construction which
is consistent with the term’s plain meaning. Indeed, as
Appellants admit, “[t]here appears to be no real dispute
that ‘hostname’ refers to the network name of a particular
server on a network.” Augme’s and World Talk Radio’s
Responsive Claim Construction Brief, Augme Techs., Inc.
v. Yahoo! Inc., C.A. No. 09-05386-JCS, at 15–16 (N.D. Cal.
Sept. 27, 2011), ECF No. 193 (relying on dictionary defini-
tion and Yahoo!’s expert testimony to construe “host-
name”).
    Appellants’ attempts to add two limitations to this
plain-meaning construction are improper. Appellants
propose adding: (1) that the server hostname refers to a
“media server in a content management system” and (2)
that digital content is served from that particular media
server to the end user. Neither the specification nor the
prosecution history includes any lexicography or disavow-
al that would justify a departure from the plain meaning.
</pre><span class="citation no-link"><span class="antecedent_guess">Thorner,</span> <span class="volume">669</span> <span class="reporter">F.3d</span> at <span class="page">1365</span></span><pre class="inline">.
    With regard to the first limitation, the claims do not
even recite a “content management system.” Moreover,
while Appellants point to portions of the ’320 patent that
purportedly distinguish between client or end-user serv-
ers and content management servers, these portions
undisputedly do not define or otherwise require the server
hostname to refer only to a server in a content manage-
ment system. See ’320 patent col. 1 ll. 47–54, col. 4 ll. 12–
16.
    Regarding the second limitation, Appellants assert
that the claim requires a “redirector file,” and that the
22                  AUGME TECHNOLOGIES, INC.   v. YAHOO! INC.



specification requires the redirector file to include the
server hostname that is “the location . . . of the particular
media server 120 containing [the digital content].” </pre><span class="citation no-link"><span class="id_token">Id.</span> col.
17 </span><pre class="inline">ll. 62–65, col. 26 ll. 20–41. Again, however, the por-
tions of the specification that Appellants cite do not
redefine “server hostname” to correspond to the server
that serves digital content to the end user. Moreover,
claim 1 does not even recite returning digital content. We
refuse to incorporate this additional limitation from the
specification into the asserted claims.
    There is no reason to deviate from the plain meaning
of server hostname based on any arguments made during
prosecution. Yahoo!’s statements during original prosecu-
tion and reexamination do not limit the server hostname
to a media server from which the digital content is served.
Augme contends that during original prosecution, Yahoo!
stated that a server hostname corresponds to a server
that serves digital content. However, Yahoo! expressly
qualified this characterization of “server hostname” as
being exemplary. J.A. 2611 (“[A] server . . . creates a
redirector file, which contains a reference to the server
hostname, e.g., a server to serve the content . . . .”).
Augme also contends that during reexamination, Yahoo!
stated that the server hostname identifies “the specific
location from which the digital content may be requested.”
Response to Office Action, Reexamination Control No.
95/001,794, at 31 (Feb. 21, 2012). Reviewing Yahoo!’s
statement in its entirety, however, reveals that it was
describing only an embodiment in the specification, not
the claims. Yahoo! begins the discussion that Augme cites
by stating: “Further, the specification of the ’320 Patent
expressly supports, in at least one embodiment . . . .” </pre><span class="citation no-link"><span class="id_token">Id.</span>
at 30. </span><pre class="inline">Yahoo!’s discussion of an embodiment did not
amount to lexicography or disavowal.
    We agree with the district court’s plain-meaning con-
struction of “server hostname.” We therefore affirm the
AUGME TECHNOLOGIES, INC.   v. YAHOO! INC.               23



district court’s entry of summary judgment that Appel-
lants infringe the asserted claims of the ’320 patent based
on this construction.
  IV. Appellants’ Invalidity Challenge to Claim 7 of the
                       ’320 Patent
     Finally, Appellants challenge the district court’s de-
termination that the claim 7 limitation of “receiving, by
an ingest server, the unique identifier to the digital
content” does not render the claim indefinite. Appellants
argue that the limitation is indefinite because the ’320
patent only discloses that the ingest server receives
digital content, not a unique identifier as required by the
claims. Appellants’ arguments appear to be based on the
wrong legal standard, i.e., written description or enable-
ment as opposed to indefiniteness. The standard for
indefiniteness is “whether those skilled in the art would
understand what is claimed when the claim is read in
light of the specification.” Bancorp Servs., L.L.C. v.
Hartford Life Ins. Co., </pre><span class="citation" data-id="785298"><a href="/opinion/785298/bancorp-services-llc-v-hartford-life-insurance-company-and/"><span class="volume">359</span> <span class="reporter">F.3d</span> <span class="page">1367</span></a></span><pre class="inline">, 1371 (Fed. Cir.
2004). It requires “that a patent’s claims, viewed in light
of the specification and prosecution history, inform those
skilled in the art about the scope of the invention with
reasonable certainty.” Nautilus, Inc. v. Biosig Instru-
ments, Inc., </pre><span class="citation" data-id="2679203"><a href="/opinion/2679203/nautilus-inc-v-biosig-instruments-inc/"><span class="volume">134</span> <span class="reporter">S. Ct.</span> <span class="page">2120</span></a></span><pre class="inline">, 2129 (2014). The limitation
at issue here is clear on its face and unquestionably meets
this standard. We affirm the district court’s determina-
tion that claim 7 is not indefinite.
                       CONCLUSION
    We affirm the grant of summary judgment that Ya-
hoo! does not infringe the Augme patents literally or
under the doctrine of equivalents. We affirm the district
court’s determination that claims 19 and 20 of the ’691
patent are invalid for indefiniteness. We affirm the grant
of summary judgment that Appellants infringe the as-
24                  AUGME TECHNOLOGIES, INC.   v. YAHOO! INC.



serted claims of the ’320 patent and the district court’s
conclusion that claim 7 of the ’320 patent is not indefinite.
                       AFFIRMED
                           COSTS
     No costs.
</pre>